

116 HR 6664 IH: Coronavirus Public Safety and Economic Recovery Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6664IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Burchett introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo educate businesses on COVID–19-based public health practices, to provide for a notice and cure period before the commencement of a private civil action, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Public Safety and Economic Recovery Act.2.COVID–19 Response Commission(a)EstablishmentThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall establish a commission to be known as the COVID–19 Response Commission (in this Act, referred to as the Commission). (b)Duties of CommissionThe Commission shall—(1)make recommendations for national guidance with respect to COVID–19 public health practices; and(2)review and make recommendations for the improvement of State guidance for COVID–19 public health practices. (c)Number and appointmentThe Commission shall be composed of the Director of the Centers for Disease Control and Prevention (or a designee of the Director), who shall serve as the Chairperson, and such number of members as the Director determines necessary, which shall include, in equal number, at least 1 representative from each of the following:(1)State and local health departments.(2)State governors.(3)Owners of small businesses.(4)The President’s Economic Recovery Task Force.(d)PayMembers of the Commission shall serve without pay.(e)QuorumA majority of members of the Commission shall constitute a quorum, but a lesser number may hold hearings.(f)MeetingsThe Commission shall meet at the call of the Chairperson or a majority of its members.(g)Powers of CommissionThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.(h)Obtaining official dataThe Commission may secure directly from any department or agency of the United States, information necessary to enable it to carry out this Act. Upon request of the Chairperson, the head of a department or agency shall furnish information to the Commission.(i)TerminationThe Commission shall terminate on the date designated by the Director of the Centers for Disease Control and Prevention as the date on which the work of the Commission has been completed.(j)Annual reportNot later than 90 days after the date of enactment of this Act, and annually thereafter until the termination of the Commission, the Chairperson of the Commission shall submit to the Secretary of Health and Human Services a report on—(1)national guidance with respect to COVID–19 public health practices; and(2)State guidance that has been reviewed and modified pursuant to the recommendations of the Commission.3.Compliance through educationThe Director of the Centers for Disease Control and Prevention, in consultation with the Commission, shall develop a program to educate State and local governments and business owners, on effective and efficient strategies to minimize exposure to COVID–19 for employees, customers, and vulnerable populations. Such a program may include training for professionals to provide guidance on remediation of COVID–19-based public health barriers leading to workplace-based transmission of COVID–19. 4.Notice and cure period(a)Barring certain actionsA civil action under Federal law to obtain relief for death or disability as a result of COVID–19 may not be commenced against the owner or operator of a business by any person, including an employee or a customer of the business, unless the business fails to adhere to the national guidance with respect to COVID–19 or State guidance reviewed and modified in accordance with the recommendations of the Commission and each of the following requirements have been met:(1)Written noticeThe person seeking relief has provided the owner or operator of the business with written notice specific enough to allow such owner or operator to identify a COVID–19-based public health barrier. Such notice shall include specific examples of how the COVID–19-based public health barrier has put the person (or individuals similarly situated to the person) at risk.(2)Written responseThe owner or operator fails to—(A)provide to the person a written response or plan to correct the COVID–19-based public health barrier within such period as the Commission may determine after receipt of the notice under paragraph (1); or(B)provide a substantial response on or complete removal of the COVID–19-based public health barrier within such period as the Commission may determine after receipt of the notice under paragraph (1).(b)Specification of details of alleged violationThe written notice required under subsection (a)(1) shall also specify in detail the circumstances under which the person was aggrieved by a COVID–19-based public health barrier, including the address of the property on which the circumstances occurred, whether a request to correct noncompliance was made, and whether the area of noncompliance was temporary or permanent.5.Mediation for COVID–19-based public health barriers(a)In generalThe Judicial Conference of the United States shall, under rule 16 of the Federal Rules of Civil Procedure or any other applicable law, in consultation with the Commission, develop a model program to promote the use of alternative dispute resolution mechanisms, including a stay of discovery during mediation, to resolve claims alleging COVID–19-based public health barriers, with of goal of promoting access quickly and efficiently without the need for costly litigation.(b)Public commentTo the extent practicable, the Federal Judicial Center may provide a public comment period on any program developed under subsection (a).(c)Expedited fact findingThe model program developed under subsection (a) shall include an expedited method for determining the relevant facts related to allegations of COVID–19-based public health barriers taken before the commencement of litigation to resolve any issues related to such allegations.6.Prioritizing general business loansBeginning on the date of enactment of this Act, in providing general business loans under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), priority shall be given to eligible recipients in States that have in effect a law that is substantially similar to sections 4 and 5.7.DefinitionsIn this Act:(1)COVID–19The term COVID–19 means Coronavirus Disease 2019.(2)National guidanceThe term national guidance means, with respect to COVID–19, the national guidance that is in effect on the date on which a State begins to open small businesses that were previously closed pursuant to an executive order issued by the governor of the State, including—(A)the interim guidance entitled Guidance on Preparing Workplaces for COVID–19 and any modifications thereto, including the finalized guidance; and(B)such additional guidance as the Director of the Centers for Disease Control and Prevention determines necessary.(3)Small BusinessesThe term small businesses has the meaning given the term small business concerns under section 3 of the Small Business Act (15 U.S.C. 632).